EXHIBIT 10.1

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is made and entered into as of
September 4, 2015, by and between David Ide, an individual (the “Consultant”),
and GlyEco, Inc., a Nevada corporation (the “Company”).

 

RECITALS

 

Company is a green chemistry company focused on recycling glycol. Company wishes
to engage Consultant, and Consultant desires to serve, as the Company’s interim
Chief Executive Officer and President of the Company.

 

TERMS

 

Company and Consultant (individually “Party” and collectively “Parties”) hereby
agree to the following terms:

 

1. Engagement. Subject to the terms and conditions of this Agreement, Company
hereby engages Consultant, and Consultant hereby accepts such engagement, as an
independent contractor of the Company to perform the Services defined below.

 

2. Consulting Services. Consultant shall hold the positions of interim Chief
Executive Officer and President. Consultant shall have the duties, authorities,
and responsibilities ascribed to such positions in the Company’s Amended and
Restated Bylaws. Consultant shall report directly to the Company’s Board of
Directors.

 

3. Compensation. In consideration of Consultant’s full performance of the
Services during the Term (as defined below), Company will pay Consultant the
compensation outlined in Exhibit A attached hereto.

 

4. Term of Engagement. Consultant’s engagement shall commence on September 1,
2015 (“the Effective Date”) and continue until April 30, 2015 (the “Term”).
Thereafter, Consultant’s engagement may be extended by a written agreement
signed by the Parties.

 

5. Expenses. Company will reimburse Consultant for expenses incurred during
Consultant’s performance of the Services. Consultant shall submit documentation
itemizing any expenses incurred on a frequent basis.

 



  1

 



  

6. Ownership of Inventions. Consultant agrees and acknowledges that all
discoveries, concepts, and ideas, including, without limitation, improvements,
processes, know-how, methods, apparatuses and formulae, and any notes, records,
drawings, and designs related thereto (collectively, the “Inventions”), whether
patentable or copyrightable (or in any way protectable as intellectual property)
which are conceived, made, or discovered by Consultant, solely or in
collaboration with others, or which become known to Consultant by means of any
undertaking, investigation, or experiment arising out of or relating to
Consultant’s responsibilities as a consultant or agent of Company during the
period of this Agreement are the sole property of Company. In addition, any
Inventions which constitute copyrightable subject matter are “works made for
hire” as that term is defined in the United States Copyright Act. Consultant
will assign (or cause to be assigned), and does hereby assign fully to Company,
all Inventions and any copyrights, patents, moral rights, trademarks, or other
intellectual property rights relating thereto. Consultant will assist Company,
or its designee, at Company’s expense, in every proper way to obtain, secure,
maintain, extend, and enforce Company’s rights in the Inventions and any
copyrights, patents, moral rights, trademarks, or other intellectual property
rights relating thereto in any and all countries, including, without limitation,
the disclosure to Company of all pertinent information and data with respect to
the Inventions, the execution of all applications, specifications, oaths,
assignments, and all other instruments which Company will deem necessary or
advisable in order to apply for and obtain, secure, maintain, extend, and
enforce such rights and in order to assign and convey to Company, its
successors, assigns, and nominees the sole and exclusive right, title, and
interest in and to the Inventions, and any copyrights, patents, moral rights,
trademarks, or other intellectual property rights relating thereto. Consultant’s
obligation to execute, or cause to be executed, when it is in Consultant’s power
to do so, any such instrument or papers will continue after the expiration or
termination of this Agreement.

 

7. Confidentiality.

 

7.1 Definition of Confidential Information. Confidential information, includes,
but is not limited to patents, trade secrets, information protected by
copyright, and other proprietary information of or used by the Company, any of
its subsidiary or parent corporations or related entities, or the Company’s
agents, including without limitation, any financial and technical information,
information relating to acquisition targets, markets, products, services,
formulas, processes, techniques, practices, procedures, designs, research, data,
plans, ideas, know-how, and information about customers, suppliers and business
relationships, which information may be of value to a competitor.

 

7.2 Use of Confidential Information. Consultant agrees (i) to keep Confidential
Information confidential and not to discuss or disclose it to anyone other than
appropriate Company personnel or their designees, except as compelled by law
pursuant to a final order of a court of competent jurisdiction, in which case
Consultant must first notify Company and seek confidential treatment of the
Confidential Information before disclosure, (ii) not to use any Confidential
Information for any reason or purpose other than to perform the Services
rendered to Company under this Agreement, and (iii) to take all reasonably
necessary and appropriate efforts to safeguard the Confidential Information from
disclosure to any person or entity other than Company and its subsidiaries.
Consultant’s obligations under this Agreement with respect to the Confidential
Information will survive the expiration or termination of this Agreement and
will continue for as long as the Company’s information remains Confidential
Information.

 

7.3 Exceptions to Confidential Information. Consultant may disclose Confidential
Information if the information (i) is or later becomes available to the public
through no breach of this Agreement by Consultant, or (ii) is communicated
pursuant to an order by court or government agency.

 



  2

 



  

8. Non-Solitication. As further inducement for Company to enter into and perform
under this Agreement, Consultant will not, during the term of this Agreement and
for a period of six (6) months following the expiration or termination of this
Agreement: (a) hire any employee or independent contractor of Company; (b)
induce or attempt to induce, directly or indirectly, any employee of Company to
leave his or her employment with Company; (c) interfere, in any way, with the
relationship between Company and its employees; (d) induce or attempt to induce
any customer, supplier, licensee, or business relation of Company to cease doing
business with Company, or in any way interfere with the relationship between any
customer, supplier, licensee, or business relation of Company; or (e) solicit,
directly or indirectly, either for himself or any other person or entity, the
business of any person or entity known to Consultant or reasonable believed by
Consultant to be a customer of Company, whether or not Consultant had personal
contact with such person or entity.

 

9. Non-Compete. During the term of this Agreement and for a period of six (6)
months following the expiration or termination of this Agreement, Consultant
will not, without Company’s prior written consent, directly or indirectly: (i)
own, have an interest in (other than as a less than 5.0% equity owner of any
person or entity traded on any national, international, or regional stock
exchange or in the over-the-counter market), operate, join, control, or
participate in, or be connected with as an officer, employee, partner,
consultant, or otherwise with, any person or entity having, selling, marketing,
manufacturing, exploiting, producing, or developing any products, services, or
technology related to the business of the Company; or (ii) in any matter compete
with, or become involved in any competitor of, Company anywhere within the
“Restrictive Area.” Restrictive Area means anywhere within the Eastern United
States; provided, however, if a court determines such a geographic scope is
unenforceable, the Restricted Area shall be anywhere within the Northeastern
United States; provided, however, if a court determines such a geographic scope
is unenforceable, the Restricted Area shall be anywhere within the State of New
Jersey.

 

10. Indemnification. Consultant will indemnify Company and its parents,
affiliates, officers, directors, stockholders, employees, and agents from and
against any losses, costs, fees, or expenses suffered or incurred by Company or
its parents, affiliates, officers, directors, stockholders, employees, and
agents arising out of or relating to: (a) a breach of any term or condition of
this Agreement by Consultant or the inaccuracy of any representation of
Consultant set forth in this Agreement; (b) Consultant’s failure to pay any
employment related taxes when due or to properly withhold such taxes; or (c) the
characterization by any governmental entity or other third party that the legal
status of the relationship between Company and Consultant is anything other than
that of an independent contractor relationship. Company will indemnify
Consultant from and against any losses, costs, fees, or expenses suffered or
incurred by Consultant arising out of or relating to a breach of any term or
condition of this Agreement by Company or the inaccuracy of any representation
of Company set forth in this Agreement. Company will also indemnify Consultant
for any liability arising in connection with Consultant’s performance of his
assigned duties, authorities, and responsibilities via the Company’s directors
and officers’ liability insurance policy.

 



  3

 



  

11. Termination.

 

a. Termination for Cause

 

This Agreement may be terminated by either party in the event that the other
party breaches any term or condition of this Agreement and such breach is not
cured within thirty (30) days after written notice is given to the other party
specifying the breach. In the event of termination for cause the Company will be
obligated to compensate Consultant fees through the effective date of
termination.

 

b. Termination Without Cause

 

This Agreement may be terminated by Company without cause, at any time during
the term hereof hereof, by providing thirty (30) days prior written notice to
Consultant. In the event of termination the remainder of monthly fees will
remain in effect and payable through the remainder of the current year of the
contract. Company will remain obligated to pay any bonus earned through
termination of agreement.

 

c. Termination on Death or Disability

 

In the event of death, disability, or other incapacity of Consultant resulting
in the inability of Consultant to perform the Services hereunder, this Agreement
may be terminated by Company by providing three (3) days written notice, and all
fees due Consultant hereunder through the effective date of termination shall be
paid to Consultant or his estate as the case may be. For purposes of this
Agreement, Consultant shall become “disabled” when he is unable by reason of
injury, sickness or disease to perform any duty required of him pursuant to this
Agreement for a period of sixty (60) consecutive days, as determined by Company
in its sole discretion.

 

d. Bankruptcy

 

Either party may terminate this Agreement immediately in the event the other
party becomes insolvent, files for voluntary bankruptcy or has involuntary
bankruptcy proceedings filed against it, or makes an assignment for the benefit
of creditors.

 

e. Obligations Upon Termination

 

Upon termination or expiration of this Agreement, Consultant shall deliver to
Company, upon the effective date of termination, all manuals, letters, notes,
notebooks, reports and all other materials in the possession of or under the
control of Consultant, and all products or property of Company in possession of
or under the control of Consultant, including, but not limited to, any and all
confidential information; work product and intellectual property.

 



  4

 



  

12. Remedies. The rights and remedies of Section 11 are not exclusive and are in
addition to any other rights and remedies each Party may have in law or in
equity.

 

13. Injunctive Relief. In the event Consultant violates any of the restrictions
contained in this Agreement, it is agreed and acknowledged that Company will
suffer irreparable harm for which an adequate remedy at law does not exist and,
therefore, Company will be entitled to preliminary and permanent injunctive
relief, as well as damages and an equitable accounting of all earnings, profits,
and other benefits arising from such violation, which right will be cumulative
and in addition to any other rights or remedies to which Company may be
entitled.

 

14. Miscellaneous.

 

14.1 Independent Contractor. Nothing herein shall be construed to create an
employer-employee relationship between Company and Consultant. Consultant is an
independent contractor and not an employee of the Company or any of its
subsidiaries or affiliates. The consideration set forth in Section 3 shall be
the sole consideration due Consultant for the services rendered hereunder. It is
understood that the Company will not withhold any amounts for payment of taxes
from the compensation of Consultant hereunder. Consultant will not represent to
be or hold herself out as an employee of the Company. Consultant agrees to pay
all taxes, including self-employment taxes, and to indemnify the Company in the
event the Company is required to pay any such taxes on behalf of the Consultant.

 

14.2 No Implied Waiver. A Party’s failure to strictly comply with a term of this
Agreement will not be considered an implied wavier of that term.

 

14.3 Entire Agreement. This writing constitutes the complete and final agreement
between Parties and will not be changed or modified except by a writing signed
by all Parties to this Agreement. This Agreement supersedes all prior
negotiations or agreements, whether written or oral, including the Consulting
Agreement entered into between the Parties on February 15, 2015.

 

14.4 Exhibits, Schedules, and Recitals. The recitals and all exhibits attached
to this Agreement are hereby incorporated into this Agreement.

 

14.5 Successors and Assigns. This Agreement will be binding on the Company and
Consultant and each of their successors and assigns.

 



  5

 



  

14.6 Notice. Except as otherwise provided in this Agreement, all notices will be
in writing and will be considered effective when sent to the other Party by
facsimile, e-mail, certified mail, or hand delivery.

 



TO CONSULTANT:

David Ide

4802 E. Ray Rd., Ste. 23-408

Phoenix, AZ 85044

 

 

 

 

TO COMPANY:

GlyEco, Inc.

4802 E. Ray Rd., Ste. 23-408

Phoenix, AZ 85044

 



14.7 Survival. Sections 5, 6, 7, 8, 9, 11, 12, and 13 will survive the
expiration or termination of this Agreement in accordance with their terms.

 

14.8 Severability. If one or more provisions of this Agreement are declared
illegal or unenforceable, such provision(s) shall not affect the validity or
enforceability of the other provisions.

 

14.9 Governing Law; Forum. The laws of the State of Arizona will govern all
matters under this Agreement, notwithstanding any Arizona or other
conflict-of-law provisions to the contrary. Exclusive jurisdiction of and venue
for any legal action between the Parties will be in the state and federal courts
serving Maricopa County, Arizona.

 

14.10 Counterparts. This Agreement may be executed in any number of
counterparts, or by use of faxed counterpart signature pages, each of which
shall be an original, but all of which together shall constitute one instrument.

 



  6

 



  

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 



 

COMPANY

 

 

 

 

 

GlyEco, Inc.

        By:

/s/ Mike Jaap

 

 

Name:

Mike Jaap

 

 

Title:

Chairman of the Compensation Committee of the Board of Directors

 

 

 

 

 

 

CONSULTANT

 

 

 

 

 

 

By:

/s/ David Ide

 

 

Name:

David Ide, an individual

 



 

  7

 

 

EXHIBIT A

 

COMPENSATION

 

Consultant will receive the following compensation for performing the Services
during the Term of this Agreement:

 

 

·

A base salary of $16,666.67 per month of which 50% will be paid in cash and 50%
will be paid in restricted stock, which restricted stock shall be granted in
equal installments at the end of each fiscal quarter and shall be priced at the
closing price of the Company’s common stock on the last trading day of each
fiscal quarter; and

 

 

 

 

·

A one-time bonus of $166,667 worth of restricted stock, which is to be granted
immediately and priced at the closing price of the Company’s common stock on the
Effective Date. This restricted stock shall vest according to the following
metrics:*

 



 

 

o     50% shall vest upon the Company achieving a year-over-year revenue
increase of at least 20% for the first half of fiscal year 2016; and

 

 

 

 

 

o     50% shall vest upon the Company achieving EBITDA positive results for the
first half of fiscal year 2016.

 



*If any metric is not met, the restricted stock will not vest and will be
returned to the Company’s treasury.

  

 

8

--------------------------------------------------------------------------------